           Case 3:18-cv-00400-EMC Document 50 Filed 01/18/19 Page 1 of 3



 1   GILBERT R. SEROTA (SBN 75305)
     BENJAMIN HALBIG (SBN 321523)
 2   ZHENG (JANE) HE (Admitted Pro Hac Vice)
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 4   Telephone:    (415) 471-3100
     Facsimile:    (415) 471-3400
 5   Email: Gilbert.Serota@arnoldporter.com
     Email: Benjamin.Halbig@arnoldporter.com
 6   Email: Jane.He@arnoldporter.com

 7   Attorneys for Defendants
     YELP INC., JEREMY STOPPELMAN,
 8   LANNY BAKER, and JED NACHMAN

 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11

12

13   JONATHAN DAVIS and ROEI AZAR, on                    Case No. 3:18-cv-00400-EMC
     Behalf of All Others Similarly Situated,
14                                                       CLASS ACTION

15                        Plaintiff,                     STIPULATION PRESERVING
                                                         DEFENDANTS’ RIGHTS WITH
16   vs.                                                 RESPECT TO THE PENDING
                                                         MOTION FOR LEAVE TO FILE A
17                                                       MOTION FOR RECONSIDERATION
     YELP, INC., JEREMY STOPPELMAN,
18   LANNY BAKER, and JED NACHMAN

19                        Defendants.

20
21

22

23

24

25

26

27

28

     STIPULATION PRESERVING DEFS.’ RIGHTS WITH RESPECT TO PENDING
     MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION                  CASE NO. 3:18-CV-00400-EMC
           Case 3:18-cv-00400-EMC Document 50 Filed 01/18/19 Page 2 of 3



 1          WHEREAS, on June 25, 2018, Lead Plaintiff Jonathan Davis and Plaintiff Roei Azar filed

 2   an amended class action complaint for violations of the federal securities laws (the “Amended

 3   Complaint”) against Defendants Yelp Inc., Jeremy Stoppelman, Lanny Baker, and Jed Nachman

 4   (collectively, “Defendants”);

 5          WHEREAS, on August 2, 2018, Defendants filed a motion to dismiss the Amended

 6   Complaint;

 7          WHEREAS, on November 27, 2018, the Court entered an order granting in part and denying

 8   in part Defendants’ motion to dismiss;

 9          WHEREAS, on December 4, 2018 the parties entered into a stipulation extending

10   Defendants’ time to answer the Amended Complaint to January 21, 2019;

11          WHEREAS, on December 18, 2018 Defendants filed a motion for leave to file a motion for

12   reconsideration of the Court’s order of November 27, 2018;

13          WHEREAS, as of the date of this stipulation, the Court has not ruled on Defendants’ motion

14   for leave to file a motion for reconsideration;

15          WHEREAS, Defendants are concerned that answering the Amended Complaint may

16   prejudice their rights with respect to the pending motion for leave to file a motion for

17   reconsideration and/or any order resulting therefrom;

18          WHEREAS, the parties met and conferred regarding Defendants’ concern and agreed that

19   the filing of Defendants’ answer prior to a Court ruling on the motion for leave to file a motion for

20   reconsideration would in no way waive, moot, or otherwise prejudice Defendants’ rights with
21   respect to the pending motion for leave to file a motion for reconsideration and that Plaintiffs would

22   not assert any arguments to the contrary;

23          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties
24   through their respective counsel of record, as follows:

25          Defendants’ filing of their answer to the Amended Complaint shall in no way waive, moot,

26   or otherwise prejudice Defendants’ rights with respect to the relief sought in their motion for leave

27   to file a motion for reconsideration of the loss causation ruling in the Court’s order of November 27,

28
                                                       -1-
     STIPULATION PRESERVING DEFS.’ RIGHTS WITH RESPECT TO PENDING
     MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION                          CASE NO. 3:18-CV-00400-EMC
           Case 3:18-cv-00400-EMC Document 50 Filed 01/18/19 Page 3 of 3



 1   2018 and that Plaintiffs will not assert any arguments to the contrary.

 2          SO STIPULATED.

 3   DATED: January 18, 2019                        ARNOLD & PORTER KAYE SCHOLER LLP

 4                                                  By: /s/ Gilbert R. Serota
                                                        GILBERT R. SEROTA
 5
                                                           Counsel for Defendants
 6                                                         YELP INC., JEREMY STOPPELMAN,
                                                           LANNY BAKER, and JED NACHMAN
 7

 8   DATED: January 18, 2019                        GLANCY PRONGAY & MURRAY LLP

 9                                                  By: /s/ Lesley Portnoy
                                                        LESLEY PORTNOY
10
                                                           Co-Counsel for Lead Plaintiff
11                                                         JONATHAN DAVIS
12

13   DATED: January 18, 2019                        HOLZER & HOLZER, LLC

14                                                  By: /s/ Corey D. Holzer
                                                        COREY D. HOLZER
15
                                                           Co-Counsel for Lead Plaintiff
16                                                         JONATHAN DAVIS
17                                                            ES DISTRICT
                                                             T            C
18                                                         TA
                                                                                    O
                                                       S




                                                                                     U
                                                     ED




                                                                                      RT


19
                                                                         TED
                                                 UNIT




                                                                   GRAN
20
                                                                                             R NIA




21                                                                                   n
                                                                       dward   M. Che
                                                  NO




                                                               Judge E
                                                                                             FO




22
                                                   RT




                                                                                         LI




                                                          ER
                                                      H




23
                                                                                        A




                                                               N                         C
                                                                                 F
24
                    DATED: 1/18/2019                               D IS T IC T O
                                                                         R
25

26

27

28
                                                       -2-
     STIPULATION PRESERVING DEFS.’ RIGHTS WITH RESPECT TO PENDING
     MOTION FOR LEAVE TO FILE MOTION FOR RECONSIDERATION                                 CASE NO. 3:18-CV-00400-EMC
